UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1518


IVORY L. HAWKINS,

                Plaintiff - Appellant,

          v.

ARC-TECH, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:10-cv-00447-RBS-DEM)


Submitted:   September 29, 2011            Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ivory L. Hawkins, Appellant Pro Se.        Frank Charles Gulin,
PARGAMENT & HALLOWELL, PLLC, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ivory L. Hawkins appeals the district court’s order

denying her Fed. R. Civ. P. 60(b) motion.         We have reviewed the

record and find no reversible error.            Accordingly, we affirm

substantially     on     the   reasoning   of   the   district     court.

Hawkins v. Arc-Tech, Inc., No. 2:10-cv-00447-RBS-DEM (E.D. Va.

Apr. 15, 2011).        Hawkins’ pending motion for transcripts at the

Government’s expense is denied.         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                    2